   4:20-cv-03002-JMG-CRZ Doc # 14 Filed: 04/27/20 Page 1 of 1 - Page ID # 28



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JOSEPH C. MCKEE,

                     Plaintiff,                            4:20CV3002

       vs.
                                                   ORDER TO SHOW CAUSE
EFEST, (Shenzhen Fest Technology Co.,
LTD), A Foreign Corporation.; and R-L
SALES,     an     LLC     licensed and
incorporated In the State of Utah;

                     Defendants.


      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiff has not filed a return of service indicating service on
Defendant EFest (Shenzen Fest Technology Co., LTD), a Foreign Corporation,
and Defendant EFest has not voluntarily appeared.


      Accordingly,

      IT IS ORDERED that plaintiff shall have until May 11, 2020 to show cause
why the claims against Defendant EFest should not be dismissed pursuant to
Federal Rule of Civil Procedure 4(m) or for want of prosecution. The failure to
timely comply with this order may result in dismissal of the claims against
Defendant EFest without further notice.


      Dated this 27th day of April, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
